DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after 16 March 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Office Action is in response to Applicant’s reply filed on 27 July 2021.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11, 12, 15-17, 20 and 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tu et al. (U.S. Pub. 2015/0295154).
Claim 11:  Tu et al. discloses a light emitting device comprising:  
2a substrate (23; Fig. 3E, paragraph 47);  

4a light shielding layer (290; Fig. 3E, paragraph 46) comprising an insulative material disposed between the at least two light emitting cells (300), and having sopenings (openings between 290; Fig. 3E) each exposing one surface (upper surface of 300) of each of the light emitting cells (300); and  
6bonding parts (240 and/or 240a; Fig. 3E, paragraphs 45 and 47) filling the openings (openings between 300), and disposed between the light emitting cells (300) and the substrate (23).
through 2electrodes (260 and 262, and/or 260’ and 262’; Figs. 3E and 6A, paragraphs 45 and 54) passing through the bonding parts (240 and/or 240a).
Claim 12:  Tu et al. discloses the light emitting device according to claim 11, wherein one surface (lower surface of 290) of the light shielding layer (290) facing the substrate (23) is coplanar with one surface (lower surface of 240 and/or 240a) of each of the bonding parts (240 and/or 240a) (Fig. 3E).
Claim 15:  Tu et al. discloses the light emitting device according to claim 11, wherein each of the light emitting 2cells (300) comprises a first light emitting part (102; Figs. 3A and 3E, paragraph 44), a second light emitting part (104; Figs. 3A and 3E, paragraph 44), and a third light emitting part (106; Figs. 3A and 3E, paragraph 44) 3vertically stacked one over another; and a plurality of pads (107a and 107b; Figs. 3A and 3E, paragraph 44) electrically coupled with the first, second, 4and third light emitting parts (102, 104 and 106, respectively).
Claim 16:  Tu et al. discloses the light emitting device according to claim 15, further comprising through 2electrodes (260 and 262, and/or 260’ and 262’) passing through the bonding parts (240 and/or 240a) and electrically coupled with the pads (107a and 107b) (Fig. 3E).
Claim 17:  Tu et al. discloses the light emitting device according to claim 16, wherein each of the through 2electrodes () comprises: 
a first portion (upper portions of 260’ and 262’ within 240 and 240a; Fig. 6A) disposed within each of the bonding parts (240 and/or 240a); and 
a second portion (lower portions of 260’ and 262’ within 240 and 240a, and portions of 260’ and 262’ below 240 and 240a; Fig. 6A) extending from the first portion (portions of 260’ and 262’ within 240 and 240a) onto a top surface (lower surface of 240 and/or 240a) of each of the bonding parts (240 and/or 240a). 
Claim 20:  Tu et al. discloses the light emitting device according to claim 17, wherein the substrate (23) comprises a 2plurality of substrate pads (22a; Figs. 3E and 6A, paragraph 47) disposed at positions corresponding to the second portions (lower portions of 260’ and 262’ within 240 and 240a, and portions of 260’ and 262’ below 240 and 240a) of the through electrodes (260’ and 262’) (Fig. 6A).
Claim 22:  Tu et al. discloses the light emitting device according to claim 11, wherein one surface (upper surface of 300) of each of the at least two light emitting cells (300) facing away from the substrate (23) is coplanar with one surface (upper surface of 290) of the light shielding layer (290) facing away from the substrate (23) (Fig. 3E).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 13, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. as applied to claims 11 and 17 above, and further in view of Akimoto et al. (U.S. Pub. 2011/0297998).
Claim 13:  Tu et al. discloses the light emitting device according to claim 11.
Tu et al. appears not to explicitly disclose the light shielding layer 2contacts the substrate and is disposed between the bonding parts and the substrate.
Akimoto et al., however, discloses the light shielding layer (18; Fig. 1, paragraph 15) 2contacts the substrate (25; Fig. 1, paragraph 18) and is disposed between the bonding parts (14; Fig. 1, paragraph 15) and the substrate (25).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tu et al. with the disclosure of Akimoto et al. to have the light shielding layer 2contact the substrate and disposed between the bonding parts and the substrate in order to protect the surrounding elements.
Claim 18:  Tu et al. discloses the light emitting device according to claim 17.
Tu et al. appears not to explicitly disclose the second portion extends to one surface of the light shielding layer facing the substrate.

It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tu et al. with the disclosure of Akimoto et al. to have the second portion extend to one surface of the light shielding layer facing the substrate in order to protect the surrounding elements and to conduct current within the device.
Claim 19:  Tu et al. discloses the light emitting device according to claim 17.
Tu et al. appears not to explicitly disclose the second portion extends 2into the light shielding.
Akimoto et al., however, discloses the second portion (lower portions of 21 and 22 within 18, and portion of 21 and 22 below 18) extends 2into the light shielding layer (18; Fig. 1, paragraph 15).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to modify Tu et al. with the disclosure of Akimoto et al. to have the second portion extend 2into the light shielding in order to protect the surrounding elements and to conduct current within the device.

Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. as applied to claim 11 above, and further in view of Lee et al. (U.S. Pub. 2014/0091329).
Claim 14:  Tu et al. discloses the light emitting device according to claim 11.

Lee et al., however, discloses separation distance between two neighboring light emitting cells is a result affecting parameter because the greater the distance that separates adjacent LED dies, the more the overall color appearance will approach a white color, however, the greater the distance, the chip area becomes larger, which is costly, cumbersome, and inefficient (paragraph 26).
It would have been obvious to one of ordinary skill in the art at the time of effective filing of the invention to optimize Tu et al. with the disclosure of Lee et al., for example by routine experimentation, the separation distance between two neighboring light emitting cells in order to achieve good white color appearance and still maintain a small enough chip package according to well-established patent law precedents (see M.P.E.P. § 2144.05).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tu et al. as applied to claim 11 above, and further in view of Ulmer et al. (U.S. Pub. 2018/0145057).
Claim 21:  Tu et al. discloses the light emitting device according to claim 11.
Tu et al. appears not to explicitly disclose the light shielding layer comprises at least one of a photoresist and a black epoxy.
Ulmer et al., however, discloses a photoresist and a black epoxy are suitable material for a light shielding layer (paragraph 23).
.

Response to Arguments
Applicant’s arguments with respect to claim(s) 11-22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN LIN whose telephone number is (571)270-1274. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.L/           Examiner, Art Unit 2815                                                                                                                                                                                             
/MONICA D HARRISON/           Primary Examiner, Art Unit 2815